Citation Nr: 1339320	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  08-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied entitlement to service connection for a left knee disorder.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the claims file. 

When this case was previously before the Board in February 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has arthritis of the left knee due to an in-service injury.  Service medical records include a January 1970 note indicating he was hit by a Jeep in the left leg.  It was noted that he could walk, but it was painful.  He had slight tense area of the left thigh.  In a May 1970 note, the Veteran complained of left knee pain with lateral rotation.  In a November 1971 separation examination, the examiner noted the lower extremities as normal. 

In a November 2007 private treatment record, the Veteran complained of left knee pain for the past five years that had worsened recently.  It was noted that he worked as a letter carrier.  In a January 2008 private treatment record, the examiner reported that an MRI found significant arthritis of the lateral compartment and patellofemoral degenerative arthritis.

In response to the Board's remand, the Veteran was afforded a VA examination in March 2012 in which the VA examiner stated that he reviewed the claims file and confirmed the 1970 incident.  The VA examiner opined that there was inadequate documentation to relate the Veteran's present condition to that incident; it was therefore his opinion that it was less likely as not that the Veteran's present knee condition was caused by or resulted from his military service. 

The Board finds that this is an inadequate examination.  The statement that there is "inadequate documentation to relate the Veteran's present condition to that incident" (the confirmed 1970 incident in which he was hit by a Jeep in the left leg) is not an analysis sufficient for the Board to consider and weigh against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA decides to afford a claimant a medical examination it generally must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For example a more detailed discussion of the Veteran's in-service and post-service history as well providing an alternative etiology (if, in fact the disability in question is not deemed to be related to a disease or injury in service) would be helpful to the ultimate disposition of this claim.  Therefore, a remand is necessary to afford the Veteran an adequate examination.  So as to reduce the likelihood of any additional delay, the Board requires that the examination be conducted by an examiner other than the one that conducted the March 2012 examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be scheduled for a VA orthopedic examination by an examiner other than the one that conducted the March 2012 examination.  Prior to the examination, the claims file and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed. 

The examiner is directed to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability found on examination had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically comment on the January 1970 in-service left leg injury and subsequent complaint of knee pain.  

Any opinions expressed must be accompanied by a complete rationale. 

If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a left knee disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


